Citation Nr: 0210762	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic 
rhinitis (claimed as sinus).

2.  Entitlement to a compensable evaluation for the residuals 
of a right ankle sprain. 

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980, 
and from June 1981 to June 1997.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The Board notes that at the time the veteran filed his appeal 
to the Board in April 1999, he also had claims pending for 
entitlement to service connection for low back strain with 
pain, left hand strain with fractured third digit, left foot 
sprain with fractured fifth metatarsal and reflux esophagitis 
(claimed as upper gastrointestinal disease).  These claims 
were granted in the field in March 2002 and April 2002, and 
that the veteran has not subsequently appealed the ratings 
assigned by the RO.  As such, these issues are not for 
consideration by the Board at this time.  

The Board adds that the veteran's claims for service 
connection for left knee pain and a right knee condition will 
be addressed in a separate decision, after the completion of 
additional development.


FINDINGS OF FACT

1.  With respect to the issues decided herein, in accordance 
with the requirements of the Veterans Claims Assistance Act 
of 2000, all relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The veteran's allergic rhinitis (claimed as sinus) is 
characterized by subjective complaints of congestion, 
discharge, pressure and headaches; clinical findings do not 
include polyps or a greater than 50 percent obstruction of 
both sides of the nasal passage or complete obstruction on 
one side.

3.  The veteran's residuals of a right ankle sprain are 
productive of episodes of considerable pain, weakness, 
fatigability and incoordination; findings include 
dorsiflexion at 15 degrees and plantar flexion at 45 degrees.

4.  Competent medical evidence does not establish that the 
veteran had a left ankle condition when he left service or 
received regular treatment immediately following service, or 
that he currently has a left ankle condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of the 
veteran's allergic rhinitis (claimed as sinus) have not been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. Part 4, including § 4.97, Diagnostic Code 6522 
(2002). 
 
2.  The criteria for a 10 percent evaluation of the veteran's 
residuals of a right ankle sprain have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5271 (2002). 
   
3.  A left ankle condition was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compensable Evaluation for Allergic Rhinitis (Claimed as 
Sinus)

The Board notes that the veteran expressed disagreement with 
the original assignment of a noncompensable disability rating 
following the award of service connection for this claim, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

At a November 1997 VA examination, the veteran noted episodes 
of postnasal drainage with blockage and paranasal headaches, 
and thick nasal mucous.  He reported treatment with 
antibiotics and decongestants, but stated that he cannot use 
antihistamines because of his job, and that surgery has never 
been recommended.  The examiner reported normal findings for 
the ears, nose, throat and neck, noting normal turbinates and 
no polyps, masses or watery discharge in the nasal and sinus 
structures, and no evidence of significant nasal blockage or 
pharyngeal or laryngeal infection.  He stated that the 
veteran has a history compatible with chronic recurring 
vasomotor rhinitis and on occasions, probably has associated 
sinus congestion. 

At a December 2001 VA examination, the veteran reported 
episodes of runny nose, nasal congestion and sinus pressure.  
He noted four sinus infections in the past year, usually 
occurring in the winter and spring, as the condition is 
aggravated by weather changes.  On evaluation, the examiner 
observed edematous swollen turbinates and nasal mucosa 
varying in color from pale to pink.  The lumen were open, and 
there was minimal septal deviation.  The diagnosis was 
treated allergic rhinitis.

The veteran's allergic rhinitis (claimed as sinus) is 
assigned a noncompensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6522, for cases of allergic or vasomotor 
rhinitis.  Under this code, a 10 percent rating is available 
where there are no polyps, but there is a greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Id.  A 30 percent rating, 
the maximum available under this code, is assigned where 
there are polyps.  Id.  The Board finds that the medical 
evidence of record does not show any of these conditions, and 
so a compensable evaluation is not available under DC 6522.

The Board has considered other possibly applicable codes.  
The Board finds, however, that the codes for sinusitis, DC 
6510 through DC 6514, as well as DC 6523 (for bacterial 
rhinitis) and DC 6524 (for granulomatous rhinitis), are not 
for application because the examiners have diagnosed only 
allergic rhinitis, and the requisite symptomatology for a 
compensable rating under any of these codes has not been 
shown by the evidence of record.  See 38 C.F.R. § 4.97.

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See 38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. Compensable Evaluation for Residuals of a Right Ankle 
Sprain

The veteran was first service-connected for this disability 
in June 1980.  He filed to reopen his claim in July 1997, and 
it was continued at a noncompensable evaluation in a March 
1998 rating decision.  The Board has reviewed the history of 
this disability.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the current level of disability is of 
primary concern.  Therefore, the recent medical records are 
the most relevant to the claim now before the Board.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's residuals of a right ankle sprain are evaluated 
as noncompensable under DC 5271, 38 C.F.R. § 4.71a, for 
limited ankle motion.  Under this code, a 10 percent rating 
is assigned for cases of moderate limitation of motion, while 
a 20 percent rating is available for marked limitation.  Id.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.

The veteran had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion as measured at a November 1997 VA joints 
examination, with no swelling or effusion, and concurrent x-
ray reports showing a small osteophyte on the dorsal neck of 
the talus, but no narrowing of the articular cartilage or 
osteophyte formation suggestive of traumatic arthritis.  The 
diagnosis was status post right ankle sprain, without 
residual instability or traumatic arthritis.  

At a December 2001 VA orthopedic evaluation, the examiner 
found no swelling and normal capillary circulation of the 
right toes.  Dorsiflexion was measured at 15 degrees, with 
plantar flexion at 45 degrees.  He also noted that there was 
minimal functional impairment, with loss in degrees of range 
of motion to five degrees dorsiflexion.  A concurrent x-ray 
evaluation showed an intact right ankle joint, and the 
examiner classified the x-ray findings as normal. 

The Board holds that the medical evidence of record does not 
support a rating of 10 percent for moderate limitation of 
motion under DC 5271, but instead more nearly approximates a 
noncompensable rating.  See 38 C.F.R. § 4.7 (2002).  Also, no 
other codes apply to afford a compensable rating, as there is 
no evidence of record to support a finding of ankylosis (DC 
5270 for ankylosis of the ankle and DC 5272 for ankylosis of 
the subastragalar or tarsal joint), malunion (DC 5273 for 
malunion of the os calcis or astragalus) or astragalectomy 
(DC 5274).  See 38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  The veteran 
indicated at the December 2001 VA examination that he has 
occasional aching, as well as associated weakness and 
fatigability.  Regarding incoordination, he reported an 
occasional limp and some decreased motion after normal and 
repeated use.  The examiner found slight plus tenderness 
about the lateral malleolus, and noted some minimal 
functional impairment.  The veteran testified that he 
frequently rolls his ankle after encountering an unstable 
surface, resulting in soreness and swelling for a few days 
and necessitating self-treatment with ice and ibuprofen, as 
well as time off of work.  The Board therefore finds that, 
awarding all reasonable doubt in the veteran's favor, a 10 
percent rating and no more under DC 5271 in consideration of 
these episodes is appropriate.  See 38 C.F.R. § 3.102 (2002).

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the newly assigned 10 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III. Service Connection for a Left Ankle Condition

The veteran's July 1976 entrance examination record shows no 
complaints from the veteran and normal clinical findings for 
the lower extremities.  Service medical records report a 
first degree left ankle sprain during service.  At a March 
1997 retirement examination, the veteran reported a history 
of painful ankles, noted by the examining physician, but the 
physician also reported normal clinical findings for the 
lower extremities.  The veteran has testified that on 
occasion since service, he experiences residual problems with 
his left ankle, which he self-treats.  He stated that he has 
not received any post-service medical treatment for the 
ankle.

At a November 1997 VA joints examination, there was no 
swelling, effusion or deformity in the left ankle.  
Dorsiflexion was 20 degrees and plantar flexion was 45 
degrees, while talar tilt and anterior drawer tests were 
negative.  The diagnosis was status post left ankle sprain, 
without residual instability or traumatic arthritis. 

The Board finds that there is no competent medical evidence 
of disability upon leaving service or of continuous left 
ankle treatment immediately following service, or of current 
disability, as required per 38 C.F.R. § 3.303.  While the 
Board acknowledges the veteran's claim of residual physical 
disability since service and currently, his assertions are 
not enough; there must be medical evidence to support his 
contentions.  The veteran, as a layman and not a physician, 
is not competent to give an opinion regarding medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim cannot be service-
connected under the law.


ORDER

Entitlement to a compensable evaluation for allergic rhinitis 
(claimed as sinus) is denied.

Entitlement to a 10 percent evaluation for the residuals of a 
right ankle sprain is granted.

Entitlement to service connection for a left ankle condition 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

